Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-6 and 9-22 are pending. Claims 9-22 are withdrawn. Claims 1-6 are presented for examination.

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. The Applicant argues that the prior art fails to teach the newly added limitation that the solid content is about 7% and the viscosity is about 20 cP. However, the Examiner contends that the prior art makes obvious the claimed solid content and viscosity. In particular, Nishiyama teaches the alignment composition having a solid content of 0.5-10% (0082) which overlaps Applicant’s claimed range of about 7%. Furthermore, overlapping ranges are prima facie evidence of obviousness.
With respect to the viscosity, Nishiyama teaches that there are no particular limitations on the viscosity and the composition is used after diluting (0069). Furthermore, it is known that adjusting the viscosity will alter the ability of the coating to be applied by different coating processes and can be adjusted by addition of solvent as disclosed by Nishiyama. Thus, viscosity is a result-effective variable, and the Examiner maintains it would have been obvious to select a viscosity of about 20 cP through routine optimization to arrive at a viscosity optimized for offset printing. Therefore, the rejections of record are maintained as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (U.S. PGPUB No. 2009/0269513) in view of Konovalov et al. (Photoaligned Vertical Aligned Nematic Mode in Liquid Crystals”) and Bury et al. (U.S. PGPUB No. 2010/0266814) and Vermeulen et al. (U.S. PGPUB No. 2011/0003908).

Regarding claims 1-3 and 6, Nishiyama teaches an alignment composition (abstract) comprising: an azo compound (abstract); a polymerizable acrylate monomer (0067); a solvent, such as DMF (0081); and a photoinitiator (0107). Nishiyama further teaches that the alignment compositions can be printed (0088). Additionally, Nishiyama teaches a solids content of 0.5-10% (0082, which overlaps with the claimed range of about 7%). Furthermore, overlapping ranges are prima facie evidence of obviousness. Finally, Nishiyama teaches that there are no particular limitations on the viscosity and the composition is used after diluting (0069).
 Nishiyama fails to teach the composition comprising a viscosity modifier comprising a polyamine as claimed, a polyimide vertical alignment material, and the alignment mixture having a viscosity of about 20 cP. 
First, Konovalov teaches an alignment composition comprising an azo compound in combination with a polyimide vertical alignment material (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polyimide vertical alignment material in Nishiyama’s composition. One would have been motivated to make this modification as Konovalov teaches that the combination of the components yields a perfect electro-optical performance of liquid crystal (abstract). 
Second, Bury teaches the inclusion of a viscosity modifier (0225) in an alignment composition (abstract) that would facilitate offset printing (0253). Additionally, Vermeulen teaches the use of polyamine (Formula 2, page 14) as a viscosity modifier (0137-0138) in acrylate-based compositions (0139) to potentially be applied by offset printing (0137 and 0139). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a viscosity modifier, such as polyamine, in Nishiyama’s composition, such that the composition can be readily applied by offset printing (note that Nishiyama teaches that their coating can be applied by a variety of techniques including printing, see Nishiyama at 0088). One would have been motivated to include a viscosity modifier to allow for greater control over the viscosity of the composition to optimize for the specific coating application desired. 
Finally, Nishiyama teaches that there are no particular limitations on the viscosity and the composition is used after diluting (0069). Furthermore, it is known that adjusting the viscosity will alter the ability of the coating to be applied by different coating processes and can be adjusted by addition of solvent as disclosed by Nishiyama. Thus, viscosity is a result-effective variable, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a viscosity of about 20 cP through routine optimization to arrive at a viscosity optimized for offset printing.

2.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama in view of Konovalov and Bury and Vermeulen as applied to claim 1 above, and further in view of Kim et al. (“Pretilt angle control and multidomain alignment of liquid crystals by using polyimide mixed with liquid crystalline prepolymer”).

	Regarding claim 4, Nishiyama in view of Konovalov and Bury and Vermeulen teach all the limitations of claim 1, but fail to teach the composition including a polymerizable liquid crystal material. However, Kim teaches preparing an alignment composition by mixing a polyimide and a polymerizable liquid crystal material (abstract and first column, page 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polymerizable liquid crystal material in Nishiyama in view of Konovalov and Bury and Vermeulen’s alignment mixture as disclosed by Kim. One would have been motivated to make this modification as Kim teaches that including a polymerizable liquid crystal material allows for easily controlling the pretilt angle by controlling the mixing ratio of the polymerizable liquid crystal material (last paragraph, last page).

3.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama in view of Konovalov and Bury and Vermeulen as applied to claim 1 above, and further in view of Adkins et al. (U.S. Pat. No. 6379444).

	Regarding claim 5, Nishiyama in view of Konovalov and Bury and Vermeulen teach all the limitations of claim 1, but fail to teach the use of the additional viscosity modifier as claimed. However, Adkins teaches the use of polyamide waxes which will act as viscosity modifiers (claim 22) for use in compositions that are to be aligned vertically (column 7, lines 22-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a polyamide wax in Nishiyama in view of Konovalov and Bury and Vermeulen’s composition as both an antifoaming agent (see Adkins at claim 22) and to control the viscosity of the composition.

Conclusion
	Claims 1-6 and 9-22 are pending. 
Claims 9-22 are withdrawn. 
Claims 1-6 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
May 27, 2022Primary Examiner, Art Unit 1717